Citation Nr: 9923641	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability, claimed as secondary to service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1951 
to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claim.

The April 1997 rating decision also found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for secondary service connection for a low 
back disability.  The veteran perfected his appeal to the 
Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.302 (1998).  During the pendency of this 
appeal, a rating decision of March 1999 granted secondary 
service connection for degenerative arthritis of the lumbar 
spine, with assignment of a zero percent disability rating.  
The veteran has not indicated disagreement with that 
decision, and this issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

The March 1999 rating decision also adjudicated the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to secondary service connection 
for a left knee disorder.  At his hearing in 1997, the 
veteran raised this claim, and the RO concluded that this 
claim was inextricably intertwined with the left hip claim 
for which the veteran had already perfected an appeal.  
However, this claim was incorrectly adjudicated by the RO.  
Prior to his 1997 personal hearing, the veteran had not 
raised a claim for secondary service connection for a left 
knee, as opposed to a left hip, disorder.  Therefore, this 
claim had never been adjudicated on the merits by the RO, and 
the veteran does not have to submit new and material evidence 
to reopen this claim.  Moreover, a claim for a knee disorder 
is not intertwined with a claim for a hip disorder.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Accordingly, the veteran's left knee 
claim is referred to the RO for appropriate action, to 
include adjudication on the merits.


FINDINGS OF FACT

1.  The Board denied secondary service connection for a left 
hip disability on the merits in an August 1996 decision.

2.  The evidence received since August 1996 is not new and 
material.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision denying service connection 
for a left hip disability, claimed as secondary to service-
connected right knee disability, is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a left hip 
disability, claimed as secondary to service-connected right 
knee disability, is not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1993, the veteran initially filed a claim for 
service connection for a left hip disability, maintaining 
that this disorder was caused by his service-connected right 
knee disability.  His service medical records showed no 
complaints or treatment regarding the left hip.  No left hip 
problems were reported on VA examinations in 1959, 1964, 
1966, or 1979.
 
The veteran's medical records from Dr. Joseph Rozas dated 
from February 1988 to November 1992 showed no complaints of 
hip pain prior to 1992.  In January 1992, the veteran 
reported incurring a strain to the left inguinal area.  Dr. 
Rozas' impression was a possible musculoskeletal strain.  A 
January 1992 x-ray report revealed well preserved left hip 
joint spaces, with no evidence of traumatic, arthritic, 
inflammatory, or neoplastic changes.  
 
The veteran's medical records from Charles Morand, M.D., 
dated in April 1992 showed the veteran's complaint of pain in 
the left hip of three months' duration.  He stated that after 
driving for extended periods, he had trouble walking at 
first.  Examination showed moderate stiffness of the hips, no 
obvious tenderness over the hip joints, and limitation of 
motion of both hips.  X-rays showed that the veteran had 
cone-shaped hips, more marked on the left.  There was 
moderate osteoarthritis with sclerosis of the acetabular 
roof, but only minimal thinning of the articular cartilage.  
Dr. Morand's impression was early osteoarthritis of the hip.  
 
During the VA examination in August 1993, the veteran 
reported pain in the left hip that was directly associated 
with low back pain that radiated into his left leg.  He 
reported that the pain was worsened by physical activity.  
The examiner noted that the veteran walked with an antalgic 
limp, with the left foot externally rotated on walking and 
standing.  Range of motion for the left hip was limited.  
There was tenderness over the left hip joint.  X-rays of the 
left hip revealed moderately advanced degenerative joint 
disease, with narrowing, lifting, and spurring.  The examiner 
concluded that the degenerative joint disease involving the 
veteran's right knee and left hip were not causally related.

An August 1996 Board decision, inter alia, denied the 
veteran's claim for secondary service connection for a left 
hip disability, finding that the medical evidence did not 
show that his left hip arthritis was present during service 
or that the left hip disorder was causally related to the 
service-connected right knee disorder.  The veteran was 
notified of this decision in September 1996.  When the Board 
disallows a claim, a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  A 
decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).  No motion 
for reconsideration is of record; therefore, the August 1996 
Board decision is final.

In September 1996, the veteran again filed a claim for 
secondary service connection for a left hip disability.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The evidence received subsequent to August 1996 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since August 1996, the following 
evidence has been received:  (1) the veteran's contentions, 
including those raised at a personal hearing in 1997; (2) 
medical records from Henry Briggin, M.D., dated in 1980; (3) 
VA treatment records dated from September 1995 to December 
1996; (4) reports from Gregory Lower, D.O., dated in July and 
October 1997; and (5) the report of a VA examination 
conducted in October 1997.

To the extent that the veteran contends that he has a left 
hip disorder as a result of his service-connected right knee 
disability, this evidence is not new.  He has not submitted 
any new contentions regarding this claim; he has merely, at 
best, repeated his prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the 1996 Board decision and is not new for purposes 
of reopening a claim.

The rest of the evidence received since August 1996 is new in 
that it was not previously of record.  The question is 
whether it is material.  To be material, it must bear 
directly and substantially on the merits of each essential 
element that was a basis for the prior denial.  Because the 
veteran is seeking to establish secondary service connection 
for a left hip disability, material evidence would be 
significant evidence that bore substantially and directly on 
the current existence of a left hip disorder that was caused 
or aggravated by his service-connected right knee disorder.

The veteran has not submitted material evidence.  The 
evidence submitted since August 1996 merely shows continued 
treatment for left hip arthritis, without any medical 
opinions indicating that this disorder was caused or 
aggravated by the veteran's service-connected right knee 
disorder.  In fact, the medical evidence of record 
conclusively indicates that such a relationship is not 
plausible.  Dr. Lower concluded that there was no 
relationship between the veteran's left hip and left [sic] 
knee arthritis, and the VA examiner concluded that the 
veteran's degenerative arthritis in the left hip was not 
related to his service-connected right knee injury.  The 
records from Dr. Briggin contained no information concerning 
the veteran's left hip.

The veteran's contentions that his left hip disability was 
caused by his service-connected right knee disorder are 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to August 1996 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a left hip disability, claimed as secondary to 
service-connected right knee disability.  None of the new 
evidence is significant either by itself or when considered 
in conjunction with the evidence previously of record. 

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  

The veteran argued during his 1997 hearing that Dr. Lower's 
July 1997 report supported his claim.  He stated that when 
Dr. Lower provided him a brace for the service-connected 
right knee, he stated that it was "probable" that the 
"trouble" the veteran was having on the left side was due 
to the right knee disorder.  Dr. Lower's July 1997 report 
contained no such opinion, and his October 1997 report 
expressly stated that the veteran's hip disorder was not 
related to his knee disorder.  In light of the October 1997 
report, there is no basis for speculating that additional 
records exist from Dr. Lower that would be significant enough 
to reopen this claim.

The veteran also testified that Dr. Briggin had told him that 
his hip disorder was related to his knee condition.  However, 
he indicated that Dr. Briggin is deceased, and it would 
therefore be pointless for VA to attempt to obtain these 
treatment records.  Accordingly, the Board concludes that VA 
has fulfilled its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).  See Marciniak v. Brown, 
10 Vet. App. 198, 202 (1997).  An attempt to obtain 
additional records is not warranted.  See Elkins v. Brown, 9 
Vet. App. 391, 398 (1995) (citing 38 C.F.R. § 3.304(c) 
(development of evidence will be accomplished when deemed 
necessary)).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a left hip 
disability, claimed as secondary to service-connected right 
knee disability, the claim is not reopened, and the appeal is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

